Citation Nr: 0617252	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  02-20 610	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back strain with degenerative changes and nerve root 
irritation, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from September 1965 to 
February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claim of entitlement to an 
increased rating for his low back disability, and from a June 
2005 rating decision by the RO in Huntington, West Virginia 
that denied entitlement to a total disability rating based on 
individual unemployability (TDIU).

In July 2004, the Board remanded the case to the RO for 
additional development. As noted in that remand, the veteran, 
in a November 2002 statement, raised the issue of entitlement 
to secondary service connection for arthritis and for a leg 
disability.  The RO had sent him a letter in January 2003 
pertinent to the development of these claims, but, because no 
additional action had been taken, the claims were referred to 
the RO for further appropriate consideration.

The Board remanded again in November 2005 in order to afford 
the veteran a hearing before a member of the Board.  A 
hearing was held in April 2006 before the undersigned 
Veterans Law Judge, and a transcript of that hearing is of 
record.  

The Board must remand again because the evidence of record is 
inadequate to determine whether an increased rating is 
warranted for the veteran's low back strain with degenerative 
changes and nerve root irritation.  The Board notes that the 
report of a January 2002 neurological examination shows that 
the veteran may have a mild radiculopathy that is 
undetectable because the signs did not point in that 
direction.  That examiner noted that he had requested an MRI 
and an EMG to help determine whether there was any 
radiculopathy present.  There is no indication that the 
veteran was ever afforded that MRI.  

That examiner also noted that there was evidence suggestive 
of meralgia paresthepica, which, the examiner noted, is a 
condition that tends to affect the lateral femoral cutaneous 
of the thigh, and is most often seen in people who, among 
other things, are diabetic or suffering from chronic renal 
insufficiency.  (The veteran was at that time on renal 
dialysis, and has since had a kidney transplant.)

The veteran was subsequently given another neurological 
examination in August 2004.  There was full range of motion 
of the lumbosacral spine, albeit with some pain.  The 
examiner noted that neurological examination was negative 
except for decreased two-point discrimination in the left L5 
dermatome.  He noted that it was unlikely that this 
represented an L5 radiculopathy because there were no other 
signs of an L5 radiculopathy present.  The examiner 
nevertheless ordered an MRI, presumably to rule out this 
possibility.  The examiner's order for an MRI noted that the 
veteran is claustrophobic, and would therefore need sedation 
with medications that are not secreted by kidneys.  

The veteran avers that his recent kidney transplant rules out 
sedation for an MRI.  He asked if an open MRI was available, 
and was told that one is available at a nearby non-VA 
facility.  However, the record shows no attempt to schedule 
an open MRI.  Because the service-connected disability has 
been described by the RO as including nerve root irritation, 
because two different neurological examiners have determined 
that an MRI is needed, and because the veteran still has not 
had an MRI, the Board will remand in order to afford the 
veteran an open MRI, based on availability as described 
above.  

Since the veteran's most recent examination is now nearly two 
years old, the Board will also remand for orthopedic and 
neurological examinations to determine the current status of 
his low back disability.  The Board also seeks to determine 
whether or not the leg symptoms complained of by the veteran 
are a neurological component of his service-connected low 
back strain, or whether they represent a separate disability 
that is either secondary to his service-connected disability, 
or that is unrelated to his service-connected disability.

Since the veteran's TDIU claim is inextricably intertwined 
with his low back strain increased rating claim, 
consideration of the TDIU claim is deferred pending the 
outcome of that appealed issue.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange with the 
appropriate VA medical facility for 
the veteran to be afforded VA 
orthopedic and neurological 
examinations by one or more 
examiners.  All indicated tests and 
studies should be performed.  The 
rationale for the opinions by the 
examiner(s) should be set forth in 
detail.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner(s) for 
review in connection with the 
examinations.

In conjunction with these 
examinations, the veteran should be 
afforded an "open" MRI, as 
available.  (As noted above, the 
veteran was told that an open MRI 
was available for use by VA when 
necessary.  If it is no longer 
available, this should be explained 
in detail.)

The examiner(s) should determine the 
current severity of the veteran's 
service-connected low back 
disability.  Clinical findings 
should be elicited in accordance 
with the C&P Clinician's Guide so 
that both the old and new rating 
criteria may be applied.  All 
orthopedic dysfunction and 
neurologic impairment due to 
service-connected disability should 
be set forth in detail.  The 
examiner(s) should provide findings 
applicable to the pertinent rating 
criteria (including a discussion of 
the frequency of symptoms compatible 
with sciatic neuropathy, 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or 
other neurologic findings 
appropriate to the site of any 
diseased disc).  The examiner(s) 
should record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  

If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at 
which such pain limits motion.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate these 
problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  

In evaluating the service-connected 
low back disability, the neurologic 
examiner should also determine 
whether the veteran suffers from any 
neurologic disability or symptoms.  
Attention is drawn to the VA 
neurological examinations given in 
January 2002 and August 2004.  If 
the veteran does have any neurologic 
symptom(s) due to service-connected 
low back disability, the examiner 
should provide an assessment of each 
nerve affected.  If any nerve is 
affected or seemingly affected, the 
examiner must characterize the 
disability as mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis for each nerve 
identified.  Finally, after 
consideration of all functional 
losses and nerve impairment, the 
examiner should provide an opinion 
as to whether the service-connected 
back disability alone causes the 
veteran to be unable to obtain or 
maintain gainful employment.

The RO should ensure that any 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

